DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 1 and 10
	In line 14, recites “extending traversely to this first part” is unclear as written since the third part is already connected to the first part which is unclear how the third part would be extending traversely from the first part to the first part. 
In Reference to Claim 2-9
	Claims are rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,671,058 to Yoshida et al. (Yoshida).

In Reference to Claim 1 and 10
Yoshida, see Fig.15-16 and 26, discloses:
[AltContent: arrow][AltContent: textbox (C)][AltContent: arrow][AltContent: arrow][AltContent: textbox (B)][AltContent: textbox (A)]
    PNG
    media_image1.png
    483
    556
    media_image1.png
    Greyscale

An exhaust gas heating device, including: 
	at least one conductive element (2) intended to be arranged in an exhaust gas passage, and designed to heat exhaust gases circulating in the exhaust gas passage, each conductive element (2) extending in a shared predefined direction between a first and a second end, and a first positive electric terminal and a second negative electric terminal (8, 10), wherein the exhaust gas heating device includes first and second 
	a first part  (14) that is a substantially planar longitudinal part extending in a longitudinal direction, 
	a second part (C), connected to the first part while extending transversely to this first part, the second part being connected to a respective one of the first positive and second negative terminals, 
	at least one third part (54), connected to the first part while extending transversely to this first part, 
	each conductive element having one of the first and second ends connected to a part of one of the first and second connecting pieces chosen between the second or third part of said of one of the first and second connecting pieces, and the other of the first and second ends connected to a part of the other first and second connecting piece chosen between the second or third part of said other first and second connecting piece, see Fig.15 and 16.
In Reference to Claim 2
Yoshida, see Fig.27, discloses:
	At least two conductive elements arranged in parallel with one another. 
In Reference to Claim 3
Yoshida, see Fig.15-16 and 26, discloses:




In Reference to Claim 4
Yoshida, see Fig. 26, discloses:
	a holder 110 to keep conductive elements in contact on the first and second connecting pieces.  

In Reference to Claim 9
Yoshida, see Fig. 26, discloses:
	The at least one conductive element comprises a plurality of conductive elements all extending in a same plane, without contact with or intersecting one another, such that for any pair of adjacent conductive elements from among said plurality of conductive elements, the first end of each conductive element of the pair is connected to a same terminal of the first .  

Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “each third part of each first and second connecting piece is arranged, in the longitudinal direction, either between two adjacent parts of the other first and second connecting piece, chosen between the second part and a third part adjacent to this second part of the other first and second connecting piece, or two adjacent third parts of the other first and second connecting piece. ” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 5; 
The prior art of record does not teach “” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim ***; and 
The prior art of record does not teach “” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim ***.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746